Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is a response to papers filed December 20, 2019.  Preliminary amendments date 12/20/19 have been entered.  Claims 1-16 have been canceled; claims 17-36, newly added.  Accordingly, claims 17-36 are pending in the application.

Election
Applicant’s election with traverse of Group I in the reply filed on 10/19/20 is acknowledged.
Applicant’s election of the following species in the reply filed on 10/19/20 is also acknowledged.
1. a core of a capsule with a core/shell structure as species of composition;
2. a hydrogel as species of formulation.
The grounds for traverse, as indicated by applicants, is that all claims 18-38 depend from independent claim 17, and thus all the features of claim 17 are common technical features. These common technical features are special technical features because they make a contribution over the art, including the cited U.S. Patent Application Publication No. 2005/0137272 to Gaserod et al. ("Gaserod").
This is not found persuasive because the prior art applied in the following office action still renders the claims as amended lack a common inventive concept under PCT Rule 13.1. In 
Applicant indicated at least claims 17-27, 31, 37, and 38 read on the elected species.  Claims 28-30 and 32-36 are drawn to the non-elected method or the non-elected species. Accordingly, claims 8-30 and 32-36 are hereby withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
Claims 17-27, 31, 37, and 38 are under consideration on the merit.

Objection to Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
There is no legends on the Figures. For example, without the legends on Fig1a one would not understand the graphical representation is the change in the degree of swelling of different compositions (ordinate) as a function of time in minutes.  Therefore the legends on teh figures are essential for a proper understanding of the disclosed invention should be shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejection under 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-27, 31, 37, and 38  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 17 reciters “at least one compound capable of crosslinking the hydrophilic polymer by forming ionic bonds …” in line 4; “at least one foaming agent selected from salts capable of decomposing into gas …” in line 7.  The term "capable of” requires that there be some set of conditions where the (event) will occur.  However, it is impossible to test 
Claim 19 reciters "… wherein the content by weight of hydrophilic polymer is from 10% to 99.5%, the contents being expressed in weight of dry matter”.  However, it is unclear what the applicant is contemplating by using the term "dry matter”, which is not defined in the claim. The specification does not provide a standard for ascertaining the meaning of dry matter, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, claim 19 is indefinite.
Claims 20-23 reciters "the compound capable of crosslinking the hydrophilic polymer by forming ionic bonds …”.  The term "capable of” renders these claim indefinite for the same reason as stated in the rejection of claim 17.
Claims 18, 24-27, 31, 37, and 38 ultimately depend on claim 17, thus are included in the rejection.
In the interest of compact prosecution, the term “modified chitosan or chitosan derivative” in claim 1 is interpreted, searched and examined as a compound or a molecule having structural modification of chitosan.  Prior art teaches the same compounds (salts or agents) would meet the limitations of claim 17 regardless of the function.
It is suggested that claims 17 and 20-23 are amended by deleting the phrase "capable of doing” to obviate the rejection.  

Claim Rejection under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 17-27, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. (“Gaserod”, US 20050137272 A1, published June 23, 2005). 
Applicant claims a composition comprising: 1). at least one hydrophilic polymer selected from polysaccharides, polysaccharide derivatives and mixtures thereof, 2). at least one compound capable of crosslinking the hydrophilic polymer by forming ionic bonds, selected from the group consisting in the salts of divalent cations, the salts of trivalent cations and mixtures thereof, 3. at least one foaming agent selected from salts capable of decomposing into gas and into monovalent cations, and 4. at least one foam stabilizer. 

It should be noted that the claims are directed to a composition.  Any prior art teaches the same ingredients would be relevant to the patentability of the instant claim, even if not intended as nutritional composition because “intent” is not an element of patentability of a composition.
Base on the conventional meaning, the difference between hydrogel and gel is that hydrogel is a colloid gel in which water is the continuous phase; they have a number of medical and industrial applications while gel is a semi-solid to almost solid colloid of a solid and a liquid.
Gaserod is directed to gelled biopolymer based foam (title) and uses of the dried gelled foams in biomedical applications including wound dressings, controlled release delivery systems, food applications ([0002]).  Gaserod teaches that the gel-forming polymer is dissolved in the water, and the gelling agent is dispersed in the water; b) forming a foam from the dispersion, and forming a gelled foam ([0015]-[0016], read on the limitation of the composition in the instant claim 17 and the limitation of hydrogel in the instant claim 27).  Gaserod also teaches that an aqueous dispersion comprising i) a gel-forming polymer selected from the group consisting of alginate, pectic substances, carrageenans, glycol alginates, and mixtures thereof, ii) a gelling agent; iii) a water soluble plasticizer; iv) optionally, a foaming agent; v) a pH modifier; and vi) water ([0009]-[0014]); a preferred gel-forming polymer is alginate, a preferred gelling agent is calcium carbonate, preferred water soluble plasticizers are glycerin, sorbitol, and mixtures thereof ([0019], read on the limitations of hydrophilic polymer and the compound capable of crosslinking in the instant claims 17 and 18; of foaming agent in the instant claims 17, 20-25 and claim 37).  Gaserod further teaches that, for certain applications, a surfactant may be used as the foaming agent including nonionic, anionic and cationic surfactants ([0058-9], read on the 
The difference between the gel foam and the claimed composition is teh last step of drying.  It is believed that the gel foam of Gaserod meets the limitations of claims 17-27, and 37.  It would have been obvious to choose the hydrogel instead of gel depending on the particular application.
Regarding the foaming agent capable of decomposing into gas and into monovalent cations and which, when placed in an aqueous medium and at neutral pH, decompose into monovalent cations and the hydrogen carbonate …, it is considered property of the chemical or compound.  
Although, Gaserod is silent about foaming agent capable of decomposing into gas, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. (“Gaserod”, US 20050137272 A1, published June 23, 2005) in view of Dardelle et al (“Dardelle”, US 20140106032 A1, published April 17, 2014).
The teaching of Gaserod have been discussed as applied to claims 17-27, and 37.  While teaching the composition is a hydrogel (or a gel), Gaserod does not expressly teach the gel had core-shell structure as claimed.  The deficiency is cured by Dardelle.
Dardelle is directed to a core-shell capsules (title, the same type of capsule in teh instant claim 31). Dardelle indicates that hydrogel capsules are typically formed by the process of coacervation, where there is separation of a colloid into a colloid-rich phase and an aqueous solution of the coacervating agent, forming an oil coated with protein, carbohydrate, or polymeric droplets so as to suspend the oil in water. The phases are absorbed into one lipid phase and one aqueous phase. The first lipid phase forms the core which is surrounded by a hydrogel capsule (interpreted as core/shell structure in the instant claim 31). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose to choose a core-shell capsules with coating as taught by Dardelle as the particular type of hydrogel to be incorporated into the hydrogel of Gaserod.  A person of ordinary skill would have been motived to do so for encapsulating active ingredients such as flavors and fragrances.  The combination of the teachings of Gaserod and Dardelle would have been combining prior art elements according to known methods to yield predictable results (MPEP2141 III (A)).  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. (“Gaserod”, US 20050137272 A1, published June 23, 2005) in view of Omidian et al (“Omidian”, US 20080089940 A1, published April 17, 2008).

Omidian is directed to methods for the formation of superporous hydrogels having improved physical and mechanical properties ([0002]).  Omidian teaches that, in a preferred embodiment, the mixture of step a) includes at least one property-modifying agent has an ion-complexing site comprising an ion selected from Na+, K+, Ca2+, etc. ([0008]).  Omidian also teaches that foaming agents include NaHCO3, Na2CO3, and CaCO3. Inorganic carbonates, such as sodium carbonate, potassium carbonate, etc. ([0050], read on teh limitation of the instant claim 38).  Omidian further teaches that the Superporous hydrogels (SPH) reaction mixture can also include one or more property-modifying agents include, e.g., monomers (e.g. acrylic acid), a polysaccharide selected from alginate and derivatives thereof, chitins, chitosan and derivatives thereof ([0051]).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose NaHCO3, Na2CO3,  as taught by Omidian as the particular the foaming agents for making hydrogel because all of the particular options identified by Omidian are predictable solutions to the problem of formimg hydrogel, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 

Relevant Art
Khanna C. et al (a non-patent literature, Epub. May 7, 2002) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Clin Cancer Res. 2002 Jul; vol. 8, No. 7, pp. 2406-12.
Conclusion
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
 
/YANZHI ZHANG/Primary Examiner, Art Unit 1617